



Exhibit 10.2


FORM OF PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT
Performance Restricted Stock Unit Agreement



PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT
This Performance Restricted Stock Unit Award Agreement (together with Attachment
1 hereto, the “Agreement”) is made as of the award date set forth in the grant
(the “Grant Date”), by and between WOLVERINE WORLD WIDE, INC., a Delaware
corporation (“Wolverine” or the “Company”), and the employee identified in the
grant (“Employee”).
Wolverine maintains a Stock Incentive Plan of 2016 (as amended and restated and
as it may be further amended from time to time, the “Plan”) that is administered
by the Compensation Committee of Wolverine’s Board of Directors (the
“Committee”), under which the Committee may award restricted stock units as all
or part of a long-term incentive award.
The Committee has determined (i) that Employee is eligible to participate in the
Plan and receive a long-term incentive award, (ii) Employee’s participation
level, and (iii) the performance criteria for the award. The Committee has
awarded to Employee restricted stock units of Wolverine subject to the terms,
conditions and restrictions contained in this Agreement and in the Plan (the
“Restricted Stock Unit Award”). Employee acknowledges receipt of a copy of the
Plan and accepts this Restricted Stock Unit Award subject to all such terms,
conditions and restrictions.
1.Award. Wolverine hereby awards to Employee the Restricted Stock Unit Award
consisting of a target number of restricted stock units as set forth in the
grant (the “Restricted Stock Units”), which shall be eligible to vest in
accordance with the terms of this Agreement and the Plan. The ultimate
“Incentive Award” received by Employee will be the number of Restricted Stock
Units that vest hereunder as determined by the Committee. Each Restricted Stock
Unit represents the conditional right to receive, without payment but subject to
the terms, conditions and limitations set forth in this Agreement and in the
Plan, one share of common stock of the Company (“Common Stock”) in accordance
with this Agreement. On the Payout Date (as defined in Attachment 1), the
Company shall deliver to Employee a number of shares of Common Stock in respect
of the Restricted Stock Units that vest hereunder, together with any Dividend
Equivalents (as defined below) thereon, or, at the option of the Company, a cash
payment in an amount equal to the Fair Market Value on the Payout Date
multiplied by the number of shares of Common Stock in respect of the Restricted
Stock Units that vest hereunder, together with any Dividend Equivalents thereon,
subject to any applicable withholdings required by applicable law.


2.Transferability. Until the Restricted Stock Units vest as set forth in Section
3 below and Attachment 1, the Plan provides that Restricted Stock Units are
generally not transferable by Employee except by will or according to the laws
of descent and distribution. The Plan further provides that all rights with
respect to the Restricted Stock Units are exercisable during Employee’s lifetime
only by Employee, Employee’s guardian or legal representative.


3.Vesting. Except as otherwise provided in this Agreement or by action of the
Committee to reduce the number of Restricted Stock Units that would otherwise
vest hereunder, the Restricted Stock Units shall vest as set forth in Attachment
1.











--------------------------------------------------------------------------------





4.Termination of Employment Status.
(a)
Except as set forth in subsection (b) or Section 5 below, Employee:



(i)        must be an employee of the Company or one of its subsidiaries at the
time the Committee certifies the achievement of the Performance Period
performance criteria for the vesting of any portion of the Restricted Stock Unit
Award (the performance criteria being Cumulative BVA, Cumulative EPS, and TSR
Percentile Ranking, as defined in Attachment 1); and


(ii)    shall forfeit the entire unvested Restricted Stock Unit Award if, before
such certification, Employee’s employment with Wolverine or its subsidiaries
terminates (the “Employment Termination”) or the Committee terminates the
Restricted Stock Unit Award (an “Award Termination”).


(b) If the Employment Termination is:


(i)     due to Employee’s:


(1)    Disability;
(2)    death; or
(3)    Retirement; or


(ii)    due to such other circumstances as the Committee in its discretion
allows;


then the number of Restricted Stock Units which shall vest at the end of the
Performance Period shall be calculated as set forth in subsection (c), subject
to reduction by the Committee in its discretion. If there is an Award
Termination, the Committee may in its discretion allow some or all of the
Restricted Stock Units to vest, calculated as set forth in subsection (c),
subject to reduction by the Committee in its discretion.


(c)    As soon as reasonably practicable following the end of the Performance
Period, the Committee shall calculate, as set forth in Attachment 1, the number
of Restricted Stock Units that would have vested based on the attainment of the
performance criteria if Employee’s employment or Restricted Stock Units had not
been terminated prior to the certification. The remainder of the Restricted
Stock Units shall be automatically forfeited.


5.Change in Control. If, prior to the Performance Period End Date (as defined in
Attachment 1), a Change in Control occurs, to the extent the Restricted Stock
Units are outstanding immediately prior to such Change in Control, they shall
vest in accordance with Section 13(b)(iii) of the Plan.


6.Employment by Wolverine. The Agreement and the Restricted Stock Unit Award
shall not impose upon Wolverine or any of its Subsidiaries any obligation to
retain Employee in its employ for any given period or upon any specific terms of
employment. Wolverine or any of its Subsidiaries may at any time dismiss
Employee from employment, free from any liability or claim under the Plan or
this Agreement, unless otherwise expressly provided in any written agreement
with Employee. By accepting this Award, Employee reaffirms the obligations of
any Employee Confidentiality, Intellectual Property Protection, and Restrictive
Covenant Agreement or similar agreement, previously entered into between
Wolverine and Employee.


7.Stockholder Rights. Employee (or Employee’s permitted transferees) shall not
have any voting and liquidation rights with respect to the Restricted Stock
Units or the underlying Common Stock represented thereby unless and until shares
of Common Stock are actually issued to Employee upon vesting of the Restricted
Stock Units in accordance with the terms of this Agreement. Employee shall be
entitled to receive a dividend equivalent (“Dividend Equivalent”) in the form of
cash, with respect to any cash dividend that is declared and paid on the Common
Stock underlying the Restricted Stock Units prior to the Payout Date, with the
amount that is paid to Employee in respect of the Dividend Equivalents equal to
the aggregate cash dividends declared and paid per share of Common Stock during
the period beginning on the Grant Date and ending immediately prior to the
Payout Date multiplied by the number of Restricted Stock Units that vest
hereunder in accordance with





--------------------------------------------------------------------------------





Appendix 1. For greater certainty, no Dividend Equivalent shall be payable to
Employee in respect of any unvested Restricted Stock Units that are forfeited.
Upon vesting of the Restricted Stock Units and issuance to Employee of
underlying Common Stock, if applicable, Employee shall have all stockholder
rights, including the right to transfer the underlying Common Stock, subject to
such conditions as Wolverine may reasonably specify to ensure compliance with
applicable federal and state securities laws.


8.Withholding. Wolverine and any of its Subsidiaries shall be entitled to (a)
withhold and deduct from Employee’s future wages (or from other amounts that may
be due and owing to Employee from Wolverine or a Subsidiary, including amounts
under this Agreement), or make other arrangements for the collection of, all
legally required amounts necessary to satisfy any and all applicable federal,
state and local withholding and employment-related tax requirements attributable
to the Restricted Stock Units Award under this Agreement, including, without
limitation, the award, vesting or settlement of Restricted Stock Units and any
Dividend Equivalents; or (b) require Employee promptly to remit the amount of
such withholding to Wolverine or a Subsidiary before taking any action with
respect to the Restricted Stock Units. Unless the Committee provides otherwise,
withholding may be satisfied by withholding shares of Common Stock to be
received by Employee pursuant to this Agreement or by delivery to Wolverine or a
Subsidiary of previously owned Common Stock of Wolverine.


9.Effective Date. This grant of Restricted Stock Units shall be effective as of
the Grant Date set forth in the grant.


10.Agreement Controls. The Plan is hereby incorporated in this Agreement by
reference. Capitalized terms not defined in this Agreement shall have those
meanings provided in the Plan. In the event of any conflict between the terms of
this Agreement and the terms of the Plan, the provisions of the Agreement shall
control.





--------------------------------------------------------------------------------







WOLVERINE WORLD WIDE, INC.
COMPENSATION COMMITTEE


ATTACHMENT 1 TO RESTRICTED STOCK UNITS AWARD AGREEMENT
The number of Restricted Stock Units that will vest is equal to the number
resulting from the formula set forth immediately below, but not in excess of
600% of the target number of Restricted Stock Units (“the Maximum RSU Amount”),
subject to any exercise of negative discretion of the Committee.


1.    The number of Restricted Stock Units that will vest under this Attachment
1 and this Agreement, as determined by the Committee, is equal to:


[(Overall Award Percentage x Target Value)/Market Price] x the Adjustment Factor


rounded up to the nearest whole number (but not in excess of the Maximum RSU
Amount) where:


Overall Award Percentage will be the sum of (i) the BVA Award Percentage
multiplied by the BVA Factor, and (ii) the EPS Award Percentage multiplied by
the EPS Factor.


(a)    BVA Award Percentage will be calculated as follows:


If the Cumulative BVA is < Threshold BVA, BVA Award Percentage = 0%


If the Cumulative BVA is ≥ Threshold BVA and < Target BVA, BVA Award Percentage
=
([[
 
]
 
]
 
)
 
(Cumulative BVA - Threshold BVA)
x 0.5
+0.5
x100
(Target BVA - Threshold BVA)





If the Cumulative BVA is ≥ Target BVA and < Goal BVA, BVA Award Percentage =
([[
 
]
 
]
 
)
 
(Cumulative BVA - Target BVA)
x 0.5
+1.0
x100
(Goal BVA - Target BVA)





If the Cumulative BVA is ≥ Goal BVA and < Stretch BVA, BVA Award Percentage =
([[
 
]
 
]
 
)
 
(Cumulative BVA - Goal BVA)
x 0.5
+1.5
x100
(Stretch BVA - Goal BVA)





If the Cumulative BVA is ≥ Stretch BVA, BVA Award Percentage = Award Cap


(b)    EPS Award Percentage will be calculated as follows:


If the Cumulative EPS is < Threshold EPS, EPS Award Percentage = 0%


If the Cumulative EPS is ≥ Threshold EPS and < Target EPS, EPS Award Percentage
=
([[
 
]
 
]
 
)
 
(Cumulative EPS - Threshold EPS)
x 0.5
+0.5
x100
(Target EPS - Threshold EPS)






--------------------------------------------------------------------------------







If the Cumulative EPS is ≥ Target EPS and < Goal EPS, EPS Award Percentage =
([[
 
]
 
]
 
)
 
(Cumulative EPS - Target EPS)
x 0.5
+1.0
x100
(Goal EPS - Target EPS)





If the Cumulative EPS is ≥ Goal EPS and < Stretch EPS, EPS Award Percentage =
([[
 
]
 
]
 
)
 
(Cumulative EPS - Goal EPS)
x 0.5
+1.5
x100
(Stretch EPS - Goal EPS)





If the Cumulative EPS is ≥ Stretch EPS, EPS Award Percentage = Award Cap


2.    The number of Restricted Stock Units that vest based on performance as
determined under Section 1 above will be adjusted by the following “Adjustment
Factor”:


a.
If the TSR Percentile Rank is greater than or equal to 75.00, then the number of
Restricted Stock Units that vest will be a number equal to the number of
Restricted Stock Units that would vest based on performance as determined under
Section 1 above, multiplied by an Adjustment Factor of 1.25 (e.g., if 100
Restricted Stock Units would vest under Section 1 prior to applying the
Adjustment Factor, 125 would vest), subject to the Maximum RSU Amount.

b.
If the TSR Percentile Rank is greater than 25.01 and less than 74.99, the
Adjustment Factor is 1.0 (e.g., there shall be no adjustment to the number of
Restricted Stock Units that vest based on performance as determined under
Section 1 above).

c.
If the TSR Percentile Rank is less than or equal to 25.00, then the number of
Restricted Stock Units that vest based on performance as determined under
Section 1 above will be a number equal to the number of Restricted Stock Units
that would vest based on performance as determined under Section 1 above,
multiplied by an Adjustment Factor of 0.75 (e.g., if 100 Restricted Stock Units
would vest under Section 1 prior to applying the Adjustment Factor, 75 would
vest).



The other defined terms shall have the following meanings for the purpose of
this Agreement:


Award Cap
200%
Award Recipient
An employee of the Company to whom the Compensation Committee of the Board of
Directors or the Board of Directors grants a Performance Restricted Unit Award,
for such portion of the Performance Period as the Committee determines.
BVA
An economic value added measurement that equals the operating income for a
Fiscal Year reduced by (i) a provision for income taxes equal to the operating
income multiplied by the Company’s total effective tax rate for the same Fiscal
Year; and (ii) a capital charge equal to a 13-point average of “net operating
assets” at the beginning and end of a Fiscal Year (with “net operating assets”
defined as the net of trade receivables (net of reserves), inventory (net of
reserves), other current assets, property, plant and equipment, trade payables
and accrued liabilities) multiplied by 10%, as adjusted by resolution of the
Compensation Committee within the first 90 days of the Performance Period.
Cumulative BVA
The sum of the BVA for each of the Fiscal Years in the Performance Period.
Cumulative EPS
The sum of the EPS for each of the Fiscal Years in the Performance Period.
EPS
The total after-tax profits for a Fiscal Year divided by the fully-diluted
weighted average shares outstanding during the Fiscal Year, as adjusted by
resolution of the Compensation Committee within the first 90 days of the
Performance Period.






--------------------------------------------------------------------------------





Fiscal Year
The fiscal year of the Company for financial reporting purposes as the Company
may adopt from time to time.
Market Price
The Fair Market Value on the Grant Date.
Payout Date
The date determined by the Committee upon the vesting of Restricted Stock Units
for the issuance and delivery of Common Stock and, if applicable, any cash
payment, to which such Payout Date relates, which date shall be as soon as
practicable, but in no event more than sixty (60) days following the date of
vesting (or, if earlier, within 30 days following the date of a Change in
Control, to the extent provided in Section 5 of this Agreement and the Plan).
Performance Period
The three year period beginning on the first day of the Company’s 2020 Fiscal
Year and ending on the last day of the Company’s 2022 Fiscal Year.
Performance Period End Date
The last day of the Company’s 2022 Fiscal Year.
Russell 3000 Companies
The companies making up the Russell 3000 Consumer Discretionary Index as of the
first day of the Performance Period.
Target Value
Subject to the forfeiture provisions of Section 4 of the Agreement, the Target
Value shall be the sum of the highest dollar target amount granted each year of
the Performance Period, multiplied by a fraction, the numerator of which is
months employed and participating for that year of the Performance Period and
the denominator of which is 12. For clarification, the dollar target amount is
only counted once for corresponding cycle grant year in cases where grants are
made on the same date for multiple performance periods. Partial months
employed/participating shall only be included in the numerator, above, if
Employee is employed/participating for the majority of days in such month.
Total Shareholder Return
The change in value expressed as a percentage of a given dollar amount invested
in a company’s most widely publicly traded stock over the Performance Period,
taking into account both stock price appreciation (or depreciation) and the
reinvestment of dividends (including the cash value of non-cash dividends) in
such stock of the company. The thirty (30) calendar-day average closing price of
shares of Common Stock and the stock of the Russell 3000 Companies (i.e., the
average closing prices over the period of trading days occurring in the thirty
(30) calendar days prior to the first day of the Performance Period and ending
on the first day of the Performance Period and the average closing prices over
the period of trading days occurring in the final thirty (30) calendar days
ending on the Performance Period End Date) will be used to value shares of
Common Stock and the stock of the Russell 3000 Companies. Dividend reinvestment
will be calculated using the closing price of a share of Common Stock or the
stock of the applicable Russell 3000 Company on the ex-dividend date or, if no
trades were reported on such date, the latest preceding date for which a trade
was reported. If a company that is included in the Russell 3000 Consumer
Discretionary Index as of the first day of the Performance Period ceases to be
publicly traded (other than through bankruptcy) during the Performance Period,
or if it publicly announced that any such company will be acquired, whether or
not such acquisition occurs during the Performance Period, such company shall
not be treated as Russell 3000 Company for purposes of the determinations herein
and such company’s Total Shareholder Return shall not be included for purposes
of the calculations herein. Companies that were in the Russell 3000 Consumer
Discretionary Index on the first day of the Performance Period but that exit due
to bankruptcy before the end of the Performance Period remain Russell 3000
Companies and are assigned a Total Shareholder Return value of -100%. Companies
that exit the Russell 3000 Consumer Discretionary Index before the end of the
Performance Period but remain publicly-traded throughout the Performance Period
remain Russell 3000 Companies.
TSR Percentile Rank
The percentage of Total Shareholder Return values among the Russell 3000
Companies at the Performance Period End Date that are equal to or lower than the
Company’s Total Shareholder Return at the Performance Period End Date, provided
that if the Company’s Total Shareholder Return falls between the Total
Shareholder Return of two of the Russell 3000 Companies the TSR Percentile Rank
shall be adjusted by interpolating the Company’s Total Shareholder Return on a
straight line basis between the Total Shareholder Return of the two Russell 3000
Companies that are closest to the Company’s. For purposes of the TSR Percentile
Rank calculation, the Company will be excluded from the group of Russell 3000
Companies.
BVA Factor
As set by the Compensation Committee within the first 90 days of the Performance
Period.






--------------------------------------------------------------------------------





Threshold BVA
As set by the Compensation Committee within the first 90 days of the Performance
Period.
Target BVA
As set by the Compensation Committee within the first 90 days of the Performance
Period.
Goal BVA
As set by the Compensation Committee within the first 90 days of the Performance
Period.
Stretch BVA
As set by the Compensation Committee within the first 90 days of the Performance
Period.
EPS Factor
As set by the Compensation Committee within the first 90 days of the Performance
Period.
Threshold EPS
As set by the Compensation Committee within the first 90 days of the Performance
Period.
Target EPS
As set by the Compensation Committee within the first 90 days of the Performance
Period.
Goal EPS
As set by the Compensation Committee within the first 90 days of the Performance
Period.
Stretch EPS
As set by the Compensation Committee within the first 90 days of the Performance
Period.








